Citation Nr: 1818405	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-08 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the rating reduction for service-connected coronary artery disease (hypertensive heart disease) with severe angina from 100 percent to 10 percent, effective February 1, 2012, was proper.

2.  Whether the discontinuance of entitlement to special monthly compensation (SMC) at the housebound rate, effective February 1, 2012, was proper.

3.  Whether the discontinuance of Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, effective February 1, 2012, was proper.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to January 1987, from November 2001 to July 2002, and from July 2002 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A hearing was held before the RO in May 2010 and another hearing was held before a Decision Review Officer (DRO) in June 2012.  This case was previously before the Board in May 2017 when it was remanded to afford the Veteran a Board videoconference hearing at his local RO.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in November 2017.  Transcripts of the hearings are of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The overall evidence of record does not demonstrate that the appellant's service-connected coronary artery disease (hypertensive heart disease) with severe angina exhibited improvement as of February 1, 2012, and the reduction in the disability rating from 100 to 10 percent as of that date was therefore improper. 

2.  The Veteran's 100 percent rating for service-connected coronary artery disease (hypertensive heart disease) with severe angina is restored as of February 1, 2012; he is entitled to SMC at the housebound rate and DEA benefits under Chapter 35, Title 38, United States Code once again as of February 1, 2012.


CONCLUSIONS OF LAW

1.  Restoration of the 100 percent disability rating for service-connected coronary artery disease (hypertensive heart disease) with severe angina is warranted.  38 U.S.C. §§ 1155, 5110, 5112, 5107 (2012); 38 C.F.R. §§ 3.344, 3.500, 4.1, 4.10, 4.104, Diagnostic Code (DC) 7007 (2017).

2.  The Veteran's SMC at the housebound level is restored.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 3.105 (e), 3.343 (2017).

3.  The criteria for restoration of DEA benefits have been met.  38 U.S.C. §§ 3501, 3512 (2012); 38 C.F.R. §§ 21.3021, 21.3040, 21.3041 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Propriety of the Reduction

The Veteran's coronary artery disease (hypertensive heart disease) with severe angina is rated under Diagnostic Code (DC) 7007, which provides for ratings for hypertensive heart disease.  Hypertensive heart disease resulting in workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or requires continuous medication , is rated 10 percent disabling.  Hypertensive heart disease resulting in workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is rated 30 percent disabling.  Hypertensive heart disease resulting in more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent, is rated 60 percent disabling.  Hypertensive heart disease resulting in chronic congestive heart failure, or; workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent, is rated 100 percent disabling.  38 C.F.R. § 4.104, DC 7007 (2017).

In a March 2010 rating decision, the Veteran was informed that his 100 percent evaluation for coronary artery disease (hypertensive heart disease) with severe angina was proposed to be reduced to 10 percent disabling.  

In a November 2011 rating decision, the RO reduced the disability evaluation from 100 percent to 10 percent disabling, effective February 1, 2012.  The Veteran maintains that his 100 percent rating, initially assigned effective April 26, 2007, should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 U.S.C. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in March 2010.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in a November 2011 rating decision, effective February 1, 2012.  Given the chronology of the process described above, the Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(c) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections. See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

Service connection for coronary artery disease (hypertensive heart disease) with severe angina was granted and evaluated as 100 percent disabling effective April 26, 2007.  The RO proposed reducing that evaluation in March 2010.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.  For disability ratings in effect for less than five years, reexaminations disclosing improvement, physical or mental, in a service-connected disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Any material improvement must be reasonably certain to continue under the ordinary conditions of life.

Historically, the Veteran underwent a VA examination in May 2007. The Veteran reported that he could not do much exercise because his breathing gets short and his chest gets tight.  His estimated METs level was 2.  The VA examiner noted that the Veteran could perform light housework but could not walk a 20-25 minute mile without getting chest pain and shortness of breath.  The Veteran reported being advised by his cardiologist to stop one of his two jobs.  It was noted that the Veteran had reported a decrease in tolerance to exercise and that he gets winded at the top of a short flight of stairs. 

The Veteran underwent an additional VA examination in December 2009.  The Veteran reported angina and shortness of breath.  The Veteran reported the number of attacks within the past year was 12.  He reported that his ability to perform daily functions during flare-ups was limited.  It was noted that a stress test had been terminated due to dyspnea and fatigue.  The VA examiner noted 10.5 METs on treadmill stress testing.  The VA examiner recommended an echocardiogram be completed.  A February 2010 echocardiogram was completed.  An ejection fraction of 76 percent was noted. 

A left ventricular ejection fraction of greater than 70 percent was noted in an April 2010 VA treatment record.  A June 2010 VA treatment record noted a left ventricular ejection fraction of 71 percent.  In a January 2012 statement, the Veteran's treating VA cardiologist noted that the Veteran had very classic angina. He stated that the Veteran's activity level is very limited by it.  The VA treating cardiologist noted that the Veteran had undergone another catheterization in August 2010 and it still revealed the 70-80% stenosis of the ramus intermedius. He stated that granted it is a small vessel, it still certainly could be causing his symptoms. He reported that his symptoms were not amenable to percutaneous coronary intervention (PCI) or surgery.  He noted that the Veteran was at least Class III New York Heart Association (NYHA) disabled.  A quick internet search of this classification system reflects that a patient is categorized as class III when their heart problems result in marked limitation of physical activity.   

The Veteran underwent an additional VA Heart Conditions Examination in August 2014.  It was noted that an echocardiogram at that time reflected left ventricular ejection fraction of 65 percent.  METs testing revealed a level marked as 1-3 METs.  The VA examiner noted that the Veteran experienced dyspnea, fatigue, and dizziness.

Applying the facts in this case to the criteria discussed above, the Board concludes that improvement of the Veteran's service-connected coronary artery disease (hypertensive heart disease) with severe angina has not been demonstrated based on the examinations of record.  The evidence of record continues to reflect that the Veteran's coronary artery disease (hypertensive heart disease) with severe angina has continued to be most consistent with a workload of 3 METs or less resulting in dyspnea, fatigue, and dizziness.  While some of the left ventricular dysfunction findings during the period on appeal were consistent with lower ratings, the 100 percent rating criteria for evaluating hypertensive heart disease can be based on either episodes of congestive heart disease, METs or left ventricular dysfunction. 

In light of the above discussion, the Board concludes that there was no improvement in the Veteran's coronary artery disease (hypertensive heart disease) with severe angina warranting a reduction in the assigned evaluation.  Accordingly, the 100 percent evaluation is restored, and the reduction is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).

II. Discontinuance of SMC Benefits

Additionally, the Veteran challenges the propriety of the severance of his SMC benefits.

By way of history, the Veteran was awarded SMC based on housebound criteria, effective April 26, 2007, based on his 100 percent disability rating for coronary artery disease (hypertensive heart disease) with severe angina and separate service-connected disabilities evaluated as at least 60 percent disabling.  

In a March 2010 rating decision, the Veteran was informed that his SMC based on the housebound criteria was proposed to be discontinued.  In a November 2011 rating decision, his SMC was discontinued as he no longer met the statutory requirement of a single disability evaluated at 100 percent and additional disabilities independently rated at a combined 60 percent or more. 

SMC is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100-percent disabling and, in addition: has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems.  38 C.F.R. § 3.350(i) (1).

As of this decision, the Board restores the Veteran's 100 percent rating for coronary artery disease (hypertensive heart disease) with severe angina.  With this 100 percent rating restored, and with his additional disabilities independently rated at a combined 60 percent or more, he is entitled to SMC at the housebound level, effective from the date of its severance, February 1, 2012. 38 C.F.R. § 3.350(i).

III. Discontinuance of DEA Benefits

In regards to DEA benefits, VA law provides that DEA benefits under Chapter 35, Title 38, United States Code, may be paid to dependents of a veteran who meet certain basic eligibility requirements. As pertinent to this appeal, basic eligibility for DEA exists if the veteran has a permanent, total service-connected disability. 38 U.S.C. §§ 3500, 3501; 38 C.F.R. § 3.807(a), 21.3021.  A total disability may be assigned where the veteran's service-connected disabilities are rated 100 percent disabling under the rating schedule, or if the veteran is unemployable due to service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341.  

The RO discontinued entitlement to DEA benefits on the basis of the discontinuation of the 100 percent rating for coronary artery disease (hypertensive heart disease) with severe angina.  Given that, as explained above, the 100 percent disability rating has been restored, and as there is otherwise no indication that the Veteran no longer meets any of the other criteria for eligibility for DEA benefits, the Board finds that the Veteran is entitled to restoration of basic eligibility for DEA benefits. 


ORDER

Restoration of a 100 percent rating for service-connected coronary artery disease (hypertensive heart disease) with severe angina from February 12, 2012 is granted. 

The Veteran's entitlement to SMC on the housebound level is restored, effective February 1, 2012. 

The Veteran's entitlement to DEA benefits under Chapter 35, Title 38, United States Code, is restored, effective February 1, 2012.



____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


